


110 HR 776 IH: Presidential Funding Act of

U.S. House of Representatives
2007-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 776
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2007
			Mr. Meehan (for
			 himself, Mr. Shays,
			 Mr. Price of North Carolina,
			 Mr. Van Hollen,
			 Mr. Emanuel, and
			 Mr. Frank of Massachusetts) introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reform the
		  system of public financing for Presidential elections, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Presidential Funding Act of
			 2007.
			(b)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Revisions to system of Presidential primary matching
				payments.
					Sec. 3. Requiring participation in primary payment system as
				condition of eligibility for general election payments.
					Sec. 4. Revisions to expenditure limits.
					Sec. 5. Additional payments and increased expenditure limits
				for candidates participating in public financing who face certain
				nonparticipating opponents.
					Sec. 6. Establishment of uniform date for release of payments
				from Presidential Election Campaign Fund to eligible candidates.
					Sec. 7. Revisions to designation of income tax payments by
				individual taxpayers.
					Sec. 8. Amounts in Presidential Election Campaign
				Fund.
					Sec. 9. Regulation of convention financing.
					Sec. 10. Disclosure of bundled contributions.
					Sec. 11. Effective date.
				
			2.Revisions to
			 system of Presidential primary matching payments
			(a)Increase in
			 matching payments
				(1)In
			 generalSection 9034(a) of the Internal Revenue Code of 1986 is
			 amended—
					(A)by striking
			 an amount equal to the amount and inserting an amount
			 equal to 400 percent of the amount; and
					(B)by striking
			 $250 and inserting $200.
					(2)Additional
			 matching payments for candidates after March 31 of the election
			 yearSection 9034(b) of such Code is amended to read as
			 follows:
					
						(b)Additional
				payments for candidates after March 31 of the election yearIn
				addition to any payment under subsection (a), an individual who is a candidate
				after March 31 of the calendar year in which the presidential election is held
				and who is eligible to receive payments under section 9033 shall be entitled to
				payments under section 9037 in an amount equal to the amount of each
				contribution received by such individual after March 31 of the calendar year in
				which such presidential election is held, disregarding any amount of
				contributions from any person to the extent that the total of the amounts
				contributed by such person after such date exceeds
				$200.
						.
				(3)Conforming
			 amendmentsSection 9034 of such Code, as amended by paragraph
			 (2), is amended—
					(A)by striking the
			 last sentence of subsection (a); and
					(B)by inserting after
			 subsection (b) the following new subsection:
						
							(c)Contribution
				definedFor purposes of this section and section 9033(b), the
				term contribution means a gift of money made by a written
				instrument which identifies the person making the contribution by full name and
				mailing address, but does not include a subscription, loan, advance, or deposit
				of money, or anything of value or anything described in subparagraph (B), (C),
				or (D) of section
				9032(4).
							.
					(b)Eligibility
			 requirements
				(1)Amount of
			 aggregate contributions per StateSection 9033(b)(3) of such Code
			 is amended by striking $5,000 and inserting
			 $25,000.
				(2)Amount of
			 individual contributionsSection 9033(b)(4) of such Code is
			 amended by striking $250 and inserting
			 $200
				(3)Participation in
			 system for payments for general electionSection 9033(b) of such
			 Code is amended—
					(A)by striking
			 and at the end of paragraph (3);
					(B)by striking the
			 period at the end of paragraph (4) and inserting , and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(5)if the candidate
				is nominated by a political party for election to the office of President, the
				candidate will apply for and accept payments with respect to the general
				election for such office in accordance with chapter 95, including the
				requirement that the candidate and the candidate’s authorized committees will
				not incur qualified campaign expenses in excess of the aggregate payments to
				which they will be entitled under section
				9004.
							.
					(c)Period of
			 availability of paymentsSection 9032(6) of such Code is amended by
			 striking beginning with the beginning of the calendar year and
			 inserting beginning with the date that is 6 months prior to the date of
			 the earliest primary election held in any State during the calendar
			 year.
			3.Requiring
			 participation in primary payment system as condition of eligibility for general
			 election payments
			(a)Major party
			 candidatesSection 9003(b) of the Internal Revenue Code of 1986
			 is amended—
				(1)by redesignating
			 paragraphs (1) and (2) as paragraphs (2) and (3); and
				(2)by inserting
			 before paragraph (2) (as so redesignated) the following new paragraph:
					
						(1)the candidate
				received payments under chapter 96 for the campaign for
				nomination;
						.
				(b)Minor party
			 candidatesSection 9003(c) of such Code is amended—
				(1)by redesignating
			 paragraphs (1) and (2) as paragraphs (2) and (3); and
				(2)by inserting
			 before paragraph (2) (as so redesignated) the following new paragraph:
					
						(1)the candidate
				received payments under chapter 96 for the campaign for
				nomination;
						.
				4.Revisions to
			 expenditure limits
			(a)Increase in
			 expenditure limits for participating candidates; elimination of State-specific
			 limits
				(1)In
			 generalSection 315(b)(1) of the Federal Election Campaign Act of
			 1971 (2 U.S.C. 441a(b)(1)) is amended by striking may make expenditures
			 in excess of and all that follows and
			 inserting
					
						may make
			 expenditures—(A)with respect to a campaign for
				nomination for election to such office—
							(i)in excess of $100,000,000 before
				April 1 of the calendar year in which the presidential election is held,
				and
							(ii)in excess of $150,000,000 before
				the date described in section 9006(b) of the Internal Revenue Code of 1986;
				and
							(B)with respect to a campaign for
				election to such office, in excess of
				$100,000,000.
						.
				(2)Clerical
			 correctionSection 9004(a)(1) of the Internal Revenue Code of
			 1986 is amended by striking section 320(b)(1)(B) of the
			 Federal Election Campaign Act of
			 1971 and inserting section 315(b)(1)(B) of the
			 Federal Election Campaign Act of
			 1971.
				(b)Increase in
			 limit on coordinated party expendituresSection 315(d)(2) of the
			 Federal Election Campaign Act of 1971
			 (2 U.S.C. 441a(d)(2)) is amended to read as follows:
				
					(2)(A)The national committee
				of a political party may not make any expenditure in connection with the
				general election campaign of any candidate for President of the United States
				who is affiliated with such party which exceeds $25,000,000.
						(B)Notwithstanding the limitation under
				subparagraph (A), during the period beginning on April 1 of the year in which a
				presidential election is held and ending on the date described in section
				9006(b) of the Internal Revenue Code of 1986, the national committee of a
				political party may make additional expenditures in connection with the general
				election campaign of a candidate for President of the United States who is
				affiliated with such party in an amount not to exceed $25,000,000.
						(C)(i)Notwithstanding
				subparagraph (B) or the limitation under subparagraph (A), if any
				nonparticipating primary candidate (within the meaning of subsection (b)(3))
				affiliated with the national committee of a political party receives
				contributions or makes expenditures with respect to such candidate's campaign
				in an aggregate amount greater than 120 percent of the expenditure limitation
				in effect under subsection (b)(1)(A)(ii), then during the period described in
				clause (ii), the national committee of any other political party may make
				expenditures in connection with the general election campaign of a candidate
				for President of the United States who is affiliated with such other party
				without limitation.
							(ii)The period described in this clause
				is the period—
								(I)beginning on the later of April 1 of
				the year in which a presidential election is held or the date which such
				nonparticipating primary candidate first receives contributions or makes
				expenditures in the aggregate amount described in clause (i), and
								(II)ending on the earlier of the date
				such nonparticipating primary candidate ceases to be a candidate for nomination
				to the office of President of the United States and is not a candidate for such
				office or the date described in section 9006(b) of the Internal Revenue Code of
				1986.
								(iii)If the nonparticipating primary
				candidate described in clause (i) ceases to be a candidate for nomination to
				the office of President of the United States and is not a candidate for such
				office, clause (i) shall not apply and the limitations under subparagraphs (A)
				and (B) shall apply. It shall not be considered to be a violation of this Act
				if the application of the preceding sentence results in the national committee
				of a political party violating the limitations under subparagraphs (A) and (B)
				solely by reason of expenditures made by such national committee during the
				period which clause (i) applied.
							(D)For purposes of this
				paragraph—
							(i)any expenditure made by or on behalf
				of a national committee of a political party and in connection with a
				presidential election shall be considered to be made in connection with the
				general election campaign of a candidate for President of the United States who
				is affiliated with such party, and
							(ii)any communication made by or on
				behalf of such party shall be considered to be made in connection with the
				general election campaign of a candidate for President of the United States who
				is affiliated with such party if any portion of the communication is in
				connection with such election.
							(E)Any expenditure under this paragraph
				shall be in addition to any expenditure by a national committee of a political
				party serving as the principal campaign committee of a candidate for the office
				of President of the United
				States.
						.
			(c)Conforming
			 amendments relating to timing of cost-of-living adjustment
				(1)In
			 generalSection 315(c)(1) of such Act (2 U.S.C.. 441a(c)(1)) is
			 amended—
					(A)in subparagraph
			 (B), by striking (b), (d), and inserting (d)(3);
			 and
					(B)by inserting at
			 the end the following new subparagraph:
						
							(D)In any calendar year after
				2008—
								(i)a limitation established by subsection
				(b) or (d)(2) shall be increased by the percent difference determined under
				subparagraph (A);
								(ii)each amount so increased shall remain
				in effect for the calendar year; and
								(iii)if any amount after adjustment under
				clause (i) is not a multiple of $100, such amount shall be rounded to the
				nearest multiple of
				$100.
								.
					(2)Base
			 yearSection 315(c)(2)(B) of such Act (2 U.S.C. 441a(c)(2)(B)) is
			 amended—
					(A)in clause (i), by
			 striking subsections (b) and (d) and inserting subsection
			 (d)(3);
					(B)in clause (i), by
			 striking and at the end;
					(C)in clause (ii), by
			 striking the period at the end and inserting ; and; and
					(D)by adding at the
			 end the following new clause:
						
							(iii)for purposes of subsection (b)
				and (d)(2), calendar year
				2007.
							.
					(d)Repeal of
			 exclusion of fundraising costs from treatment as
			 expendituresSection 301(9)(B)(vi) of the
			 Federal Election Campaign Act of 1971
			 (2 U.S.C. 431(9)(B)(vi)) is amended by striking in excess of an amount
			 equal to 20 percent of the expenditure limitation applicable to such candidate
			 under section 315(b) and inserting the following: who is seeking
			 nomination for election or election to the office of President or Vice
			 President of the United States.
			5.Additional
			 payments and increased expenditure limits for candidates participating in
			 public financing who face certain nonparticipating opponents
			(a)Candidates in
			 primary elections
				(1)Additional
			 payments
					(A)In
			 generalSection 9034 of the Internal Revenue Code of 1986, as
			 amended by section 2, is amended by redesignating subsection (c) as subsection
			 (d) and by inserting after subsection (b) the following new subsection:
						
							(c)Additional
				payments for candidates facing nonparticipating opponents
								(1)In
				generalIn addition to any payments provided under subsections
				(a) and (b), each candidate described in paragraph (2) shall be entitled
				to—
									(A)a payment under
				section 9037 in an amount equal to the amount of each contribution received by
				such candidate on or after the date that is 6 months prior to the date of the
				earliest primary election held in any State during the calendar year of the
				presidential election with respect to which such candidate is seeking
				nomination and before the qualifying date, disregarding any amount of
				contributions from any person to the extent that the total of the amounts
				contributed by such person exceeds $200, and
									(B)payments under
				section 9037 in an amount equal to the amount of each contribution received by
				such candidate on or after the qualifying date, disregarding any amount of
				contributions from any person to the extent that the total of the amounts
				contributed by such person exceeds $200.
									(2)Candidates to
				whom this subsection appliesA candidate is described in this
				paragraph if such candidate—
									(A)is eligible to
				receive payments under section 9033, and
									(B)is opposed by a
				nonparticipating primary candidate of the same political party who receives
				contributions or makes expenditures with respect to the campaign—
										(i)before April 1 of
				the year in which the presidential election is held, in an aggregate amount
				greater than 120 percent of the expenditure limitation under section
				315(b)(1)(A)(i) of the Federal Election Campaign Act of 1971, or
										(ii)before the date
				described in section 9006(b), in an aggregate amount greater than 120 percent
				of the expenditure limitation under section 315(b)(1)(A)(ii) of such
				Act.
										(3)Nonparticipating
				primary candidateIn this subsection, the term
				nonparticipating primary candidate means a candidate for
				nomination for election for the office of President who is not eligible under
				section 9033 to receive payments from the Secretary under this chapter.
								(4)Qualifying
				dateIn this subsection, the term qualifying date
				means the first date on which the contributions received or expenditures made
				by the nonparticipating primary candidate described in paragraph (2)(B) exceed
				the amount described under either clause (i) or clause (ii) of such
				paragraph.
								.
					(B)Conforming
			 amendmentSection 9034(b)(2) of such Code, as amended by section
			 2, is amended by striking subsection (a) and inserting
			 subsections (a) and (c).
					(2)Increase in
			 expenditure limitSection 315(b) of the Federal Election Campaign
			 Act of 1971 (2 U.S.C. 441a(b)) is amended by adding at the end the following
			 new paragraph:
					
						(3)(A)In the case of an
				eligible candidate, each of the limitations under clause (i) and (ii) of
				paragraph (1)(A) shall be increased—
								(i)by $50,000,000, if any
				nonparticipating primary candidate of the same political party as such
				candidate receives contributions or makes expenditures with respect to the
				campaign in an aggregate amount greater than 120 percent of the expenditure
				limitation applicable to eligible candidates under clause (i) or (ii) of
				paragraph (1)(A) (before the application of this clause), and
								(ii)by $100,000,000, if such
				nonparticipating primary candidate receives contributions or makes expenditures
				with respect to the campaign in an aggregate amount greater than 120 percent of
				the expenditure limitation applicable to eligible candidates under clause (i)
				or (ii) of paragraph (1)(A) after the application of clause (i).
								(B)Each dollar amount under subparagraph
				(A) shall be considered a limitation under this subsection for purposes of
				subsection (c).
							(C)In this paragraph, the term
				eligible candidate means, with respect to any period, a
				candidate—
								(i)who is eligible to receive payments
				under section 9033 of the Internal Revenue Code of 1986;
								(ii)who is opposed by a nonparticipating
				primary candidate; and
								(iii)with respect to whom the Commission
				has given notice under section 304(i)(1)(B)(i).
								(D)In this paragraph, the term
				nonparticipating primary candidate means, with respect to any
				eligible candidate, a candidate for nomination for election for the office of
				President who is not eligible under section 9033 of the Internal Revenue Code
				of 1986 to receive payments from the Secretary of the Treasury under chapter 96
				of such
				Code.
							.
				(b)Candidates in
			 general elections
				(1)Additional
			 payments
					(A)In
			 generalSection 9004(a)(1) of the Internal Revenue Code of 1986
			 is amended—
						(i)by
			 striking (1) The eligible candidates and inserting (1)(A)
			 Except as provided in subparagraph (B), the eligible candidates;
			 and
						(ii)by
			 adding at the end the following new subparagraph:
							
								(B)In addition to the payments described
				in subparagraph (A), each eligible candidate of a major party in a presidential
				election with an opponent in the election who is not eligible to receive
				payments under section 9006 and who receives contributions or makes
				expenditures with respect to the primary and general elections in an aggregate
				amount greater than 120 percent of the combined expenditure limitations
				applicable to eligible candidates under section 315(b)(1) of the
				Federal Election Campaign Act of 1971
				shall be entitled to an equal payment under section 9006 in an amount equal to
				100 percent of the expenditure limitation applicable under such section with
				respect to a campaign for election to the office of
				President.
								.
						(B)Special rule for
			 minor party candidatesSection 9004(a)(2)(A) of such Code is
			 amended—
						(i)by
			 striking (A) The eligible candidates and inserting (A)(i)
			 Except as provided in clause (ii), the eligible candidates; and
						(ii)by
			 adding at the end the following new clause:
							
								(ii)In addition to the payments described
				in clause (i), each eligible candidate of a minor party in a presidential
				election with an opponent in the election who is not eligible to receive
				payments under section 9006 and who receives contributions or makes
				expenditures with respect to the primary and general elections in an aggregate
				amount greater than 120 percent of the combined expenditure limitations
				applicable to eligible candidates under section 315(b)(1) of the
				Federal Election Campaign Act of 1971
				shall be entitled to an equal payment under section 9006 in an amount equal to
				100 percent of the payment to which such candidate is entitled under clause
				(i).
								.
						(2)Exclusion of
			 additional payment from determination of expenditure
			 limitsSection 315(b) of the Federal Election Campaign Act of 1971 (2 U.S.C.
			 441a(b)), as amended by subsection (a), is amended by adding at the end the
			 following new paragraph:
					
						(4)In the case of a candidate who is
				eligible to receive payments under section 9004(a)(1)(B) or 9004(a)(2)(A)(ii)
				of the Internal Revenue Code of 1986, the limitation under paragraph (1)(B)
				shall be increased by the amount of such payments received by the
				candidate.
						.
				(c)Process for
			 determination of eligibility for additional payment and increased expenditure
			 limitsSection 304 of the Federal Election Campaign Act of 1971
			 (2 U.S.C. 434) is amended by adding at the end the following new
			 subsection
				
					(i)Reporting and
				certification for additional public financing payments for candidates
						(1)Primary
				candidates
							(A)Notification of
				expenditures by ineligible candidates
								(i)Expenditures in
				excess of 120 percent of
				limitIf a candidate for a nomination for election for the office
				of President who is not eligible to receive payments under section 9033 of the
				Internal Revenue Code of 1986 receives contributions or makes expenditures with
				respect to the primary election in an aggregate amount greater than 120 percent
				of the expenditure limitation applicable to eligible candidates under clause
				(i) or (ii) of section 315(b)(1)(A), the candidate shall notify the Commission
				in writing that the candidate has received aggregate contributions or made
				aggregate expenditures in such an amount not later than 24 hours after first
				receiving aggregate contributions or making aggregate expenditures in such an
				amount.
								(ii)Expenditures in
				excess of 120 percent of increased
				limitIf a candidate for a nomination for election for the office
				of President who is not eligible to receive payments under section 9033 of the
				Internal Revenue Code of 1986 receives contributions or makes expenditures with
				respect to the primary election in an aggregate amount greater than 120 percent
				of the expenditure limitation applicable to eligible candidates under section
				315(b) after the application of paragraph (3)(A)(i) thereof, the candidate
				shall notify the Commission in writing that the candidate has received
				aggregate contributions or made aggregate expenditures in such an amount not
				later than 24 hours after first receiving aggregate contributions or making
				aggregate expenditures in such an amount.
								(B)CertificationNot
				later than 24 hours after receiving any written notice under subparagraph (A)
				from a candidate, the Commission shall—
								(i)certify to the
				Secretary of the Treasury that opponents of the candidate are eligible for
				additional payments under section 9034(c) of the Internal Revenue Code of
				1986;
								(ii)notify each
				opponent of the candidate who is eligible to receive payments under section
				9033 of the Internal Revenue Code of 1986 of the amount of the increased
				limitation on expenditures which applies pursuant to section 315(b)(3);
				and
								(iii)in the case of a
				notice under subparagraph (A)(i), notify the national committee of each
				political party (other than the political party with which the candidate is
				affiliated) of the inapplicability of expenditure limits under section
				315(d)(2) pursuant to subparagraph (C) thereof.
								(2)General election
				candidates
							(A)Notification of
				expenditures by ineligible candidatesIf a candidate in a
				presidential election who is not eligible to receive payments under section
				9006 of the Internal Revenue Code of 1986 receives contributions or makes
				expenditures with respect to the primary and general elections in an aggregate
				amount greater than 120 percent of the combined expenditure limitations
				applicable to eligible candidates under section 315(b)(1), the candidate shall
				notify the Commission in writing that the candidate has received aggregate
				contributions or made aggregate expenditures in such an amount not later than
				24 hours after first receiving aggregate contributions or making aggregate
				expenditures in such an amount.
							(B)CertificationNot
				later than 24 hours after receiving a written notice under subparagraph (A),
				the Commission shall certify to the Secretary of the Treasury for payment to
				any eligible candidate who is entitled to an additional payment under paragraph
				(1)(B) or (2)(A)(ii) of section 9004(a) of the Internal Revenue Code of 1986
				that the candidate is entitled to payment in full of the additional payment
				under such
				section.
							.
			6.Establishment of
			 uniform date for release of payments from Presidential Election Campaign Fund
			 to eligible candidates
			(a)In
			 GeneralThe first sentence of section 9006(b) of the Internal
			 Revenue Code of 1986 is amended to read as follows: “If the Secretary of the
			 Treasury receives a certification from the Commission under section 9005 for
			 payment to the eligible candidates of a political party, the Secretary shall,
			 on the last Friday occurring before the first Monday in September, pay to such
			 candidates of the fund the amount certified by the Commission.”.
			(b)Conforming
			 AmendmentThe first sentence of section 9006(c) of such Code is
			 amended by striking the time of a certification by the Comptroller
			 General under section 9005 for payment and inserting the time of
			 making a payment under subsection (b).
			7.Revisions to
			 designation of income tax payments by individual taxpayers
			(a)Increase in
			 amount designatedSection 6096(a) of the Internal Revenue Code of
			 1986 is amended—
				(1)in the first
			 sentence, by striking $3 each place it appears and inserting
			 $10; and
				(2)in the second
			 sentence—
					(A)by striking
			 $6 and inserting $20, and
					(B)by striking
			 $3 and inserting $10.
					(b)IndexingSection
			 6096 of such Code is amended by adding at the end the following new
			 subsection:
				
					(d)Indexing of
				amount designated
						(1)In
				generalWith respect to each taxable year after 2008, each amount
				referred to in subsection (a) shall be increased by the percent difference
				described in paragraph (2), except that if any such amount after such an
				increase is not a multiple of $1, such amount shall be rounded to the nearest
				multiple of $1.
						(2)Percent
				difference describedThe percent difference described in this
				paragraph with respect to a taxable year is the percent difference determined
				under section 315(c)(1)(A) of the Federal
				Election Campaign Act of 1971 with respect to the calendar year
				during which the taxable year begins, except that the base year involved shall
				be
				2008.
						.
			(c)Ensuring tax
			 preparation software does not provide automatic response to designation
			 questionSection 6096 of such Code, as amended by subsection (b),
			 is amended by adding at the end the following new subsection:
				
					(e)Ensuring tax
				preparation software does not provide automatic response to designation
				questionThe Secretary shall promulgate regulations to ensure
				that electronic software used in the preparation or filing of individual income
				tax returns does not automatically accept or decline a designation of a payment
				under this
				section.
					.
			(d)Public
			 information program on designationSection 6096 of such Code, as
			 amended by subsections (b) and (c), is amended by adding at the end the
			 following new subsection:
				
					(f)Public
				information program
						(1)In
				generalThe Federal Election Commission shall conduct a program
				to inform and educate the public regarding the purposes of the Presidential
				Election Campaign Fund, the procedures for the designation of payments under
				this section, and the effect of such a designation on the income tax liability
				of taxpayers.
						(2)Use of funds for
				programAmounts in the Presidential Election Campaign Fund shall
				be made available to the Federal Election Commission to carry out the program
				under this subsection, except that the amount made available for this purpose
				may not exceed $10,000,000 with respect to any Presidential election cycle. In
				this paragraph, a Presidential election cycle is the 4-year
				period beginning with January of the year following a Presidential
				election.
						.
			(e)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			8.Amounts in
			 Presidential Election Campaign Fund
			(a)Determination of
			 amounts in fundSection
			 9006(c) of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new sentence: In making a determination of whether there
			 are insufficient moneys in the fund for purposes of the previous sentence, the
			 Secretary shall take into account in determining the balance of the fund for a
			 Presidential election year the Secretary’s best estimate of the amount of
			 moneys which will be deposited into the fund during the year, except that the
			 amount of the estimate may not exceed the average of the annual amounts
			 deposited in the fund during the previous 3 years..
			(b)Special rule for
			 first campaign cycle under this Act
				(1)In
			 generalSection 9006 of such Code is amended by adding at the end
			 the following new subsection:
					
						(d)Special
				authority to borrow
							(1)In
				generalNotwithstanding subsection (c), there are authorized to
				be appropriated to the fund, as repayable advances, such sums as are necessary
				to carry out the purposes of the fund during the period ending on the first
				presidential election occurring after the date of the enactment of this
				subsection.
							(2)Repayment of
				advances
								(A)In
				generalAdvances made to the fund shall be repaid, and interest
				on such advances shall be paid, to the general fund of the Treasury when the
				Secretary determines that moneys are available for such purposes in the
				fund.
								(B)Rate of
				interestInterest on advances made to the fund shall be at a rate
				determined by the Secretary of the Treasury (as of the close of the calendar
				month preceding the month in which the advance is made) to be equal to the
				current average market yield on outstanding marketable obligations of the
				United States with remaining periods to maturity comparable to the anticipated
				period during which the advance will be outstanding and shall be compounded
				annually.
								.
				(2)Effective
			 dateThe amendment made by this subsection shall take effect on
			 the date of the enactment of this Act.
				9.Regulation of
			 convention financingSection
			 323 of the Federal Election Campaign Act of 1971 (2 U.S.C. 441i) is amended by
			 adding at the end the following new subsection:
			
				(g)National
				conventions
					(1)In
				generalAny person described in subsection (e) shall not solicit,
				receive, direct, transfer, or spend any funds in connection with a presidential
				nominating convention of any political party, including funds for a host
				committee, civic committee, municipality, or any other person or entity
				spending funds in connection with such a convention, unless such funds—
						(A)are not in excess
				of the amounts permitted with respect to contributions to the political
				committee established and maintained by a national political party committee
				under section 315; and
						(B)are not from a
				sources prohibited by this Act from making contributions in connection with an
				election for Federal office.
						(2)ExceptionParagraph
				(1) shall not apply to—
						(A)payments by a
				Federal, State, or local government if the funds used for the payments are from
				the general public tax revenues of such government and are not derived from
				donations made to a State or local government for purposes of any convention;
				and
						(B)payments by any
				person for the purpose of promoting the suitability of a city as a convention
				site in advance of its selection, welcoming convention attendees to the city,
				or providing shopping or entertainment guides to convention
				attendees.
						.
		10.Disclosure of
			 bundled contributions
			(a)In
			 generalSection 304(b) of the
			 Federal Election Campaign Act of 1971 (2 U.S.C. 434(b)) is amended—
				(1)by striking and at the end
			 of paragraph (7);
				(2)by striking the period at the end of
			 paragraph (8) and inserting ; and; and
				(3)by adding at the end the following new
			 paragraph:
					
						(9)in the case of an
				authorized committee of a candidate for President, the name, address,
				occupation, and employer of each person who makes a bundled contribution, and
				the aggregate amount of the bundled contributions made by such person during
				the reporting
				period.
						.
				(b)Bundled
			 contributionSection 301 of such Act (2 U.S.C. 431) is amended by
			 adding at the end the following new paragraph:
				
					(27)Bundled
				contributionThe term bundled contribution means a
				series of contributions that are, in the aggregate, $10,000 or more and—
						(A)are transferred to
				the candidate or the authorized committee of the candidate by one person;
				or
						(B)include a written
				or oral notification that the contribution was solicited, arranged, or directed
				by a person other than the
				donor.
						.
			11.Effective
			 dateExcept as otherwise
			 provided in this Act, the amendments made by this Act shall apply with respect
			 to elections occurring after January 1, 2009.
		
